823 F.2d 548
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re SEMINOLE OIL & GAS CORPORATION, Debtor.Milton SHUCK, individually and as President, Stockholder andMember of the Board of Directors of Debtor, Appellant,v.SEMINOLE OIL & GAS CORPORATION, Debtor-Appellee.
No. 87-1595
United States Court of Appeals, Fourth Circuit.
Submitted June 11, 1987.Decided July 6, 1987.

William Arthur Beeton, Jr., for appellant.
Robert G. Sable, Alan B. Gordon, Lampl, Sable, Makoroff & Libenson; Jolyon W. McCamic, McCamic & McCamic, for appellee.
Before WIDENER, HALL and SPROUSE, Circuit Judges.
PER CURIAM:


1
Before us is the Appellee's motion to dismiss this appeal from the district court's order refusing to stay the bankruptcy court's confirmation of Appellee's plan of reorganization (the Order) pending appeal to the district court.  We grant the motion and dismiss this appeal because we lack jurisdiction to entertain it.


2
The district court entered the Order on 11 February 1987.  Shuck, mistakenly thinking he had 60 days in which to file a notice of appeal, filed his notice on 9 April, 57 days later.  Shuck then filed a motion to extend the appeal period on 21 May 1987, 99 days after entry of the Order.


3
In civil actions in which the United States is not a party, appellants have 30 days from entry of an appealable district court order to file their notice of appeal.  Fed. R. App.  P. 4(a)(1).  Rule 4(a)(5), Fed.  R. App.  P., provides a limited means by which appellants may seek extension of the 30-day limit:  '[t]he district court, upon a showing of excusable neglect or good cause, may extend the time for filing a notice of appeal upon motion filed not later than 30 days after the expiration of the time prescribed by this Rule 4(a)' (emphasis added).  Absent a request for extension of time filed within 60 days after the entry of an appealable order the district court is without authority to grant a further extension of time.  Shah v. Hutto, 722 F.2d 1167, 1168-69 (4th Cir. 1983) (en banc), superceding, Shah v. Hutto, 704 F.2d 717 (4th Cir. 1983), cert. denied, 466 U.S. 975 (1984).


4
We dispense with oral argument because the dispositive issues have recently been decided.


5
DISMISSED.